Citation Nr: 0305067	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-44 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
including hepatitis C, and coronary artery disease, as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for seborrheic 
keratosis, as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for anemia, 
pancytopenia, and myelodysplasia, as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1948.  This appeal arises from rating decisions of 
the Department of Veterans Affairs (VA), Huntington, West 
Virginia, regional office (RO).  

In December 1998, the veteran testified at a personal hearing 
before the undersigned Board Member.  

In May 1999, the Board remanded the case for additional 
development.  Subsequently, an August 2002 rating decision 
granted service connection for actinic keratosis and pre-
cancerous lesions of the face, neck, back, trunk, arms, legs, 
and right foot, as well as for multiple excisions of basal 
cell carcinoma lesions.

The issues of entitlement to service connection for a liver 
disorder, including hepatitis C, coronary artery disease, 
anemia, pancytopenia, and myelodysplasia, all as a result of 
exposure to ionizing radiation, will be addressed in the 
Remand section below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for seborrheic 
keratosis has been developed by the RO.

2.  The evidence establishes that the veteran was exposed to 
ionizing radiation as a result of participation in Operation 
CROSSROADS, a U.S. nuclear test series conducted at Bikini 
Atoll, the Marshall Islands, during 1946.

3.  The weight of the medical evidence of record is against a 
finding that seborrheic keratosis was present during service, 
or that such disorder is related to the veteran's period of 
service or exposure to ionizing radiation in service.


CONCLUSION OF LAW

Seborrheic keratosis was not incurred in or aggravated by 
service and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the September 
1998 and August 2002 supplemental statements of the case 
(SSOCs) of the laws and regulations governing his claim.  
This was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the veteran 
has been adequately informed as to the type of evidence that 
would help substantiate his claim.  The veteran was provided 
with a VA examination in September 1999, and private and VA 
hospitalization and outpatient records were obtained.  The RO 
also obtained radiation dose assessments of the veteran, and 
obtained multiple opinions from the Undersecretary for Health 
that addressed the veteran's claim.  The previous remand 
noted that a bioassay urinalysis of the veteran had been 
recommended.  Unfortunately, research by the RO and the VAMC 
found that Congressional funding for this testing was not 
currently available.  Thus, VA was unable to provide the 
veteran with the bioassay urinalysis.  The August 2002 SSOC 
advised the veteran of attempts to obtain evidence, and 
informed him that VA would help him obtain additional 
evidence.  The August 2002 SSOC specified what evidence the 
veteran must obtain to successfully prosecute his claim, what 
evidence VA had obtained and that VA had assisted him in 
obtaining the evidence that he had identified as relevant to 
his claim.  The veteran submitted additional evidence in 
November 2002.  He did not indicate that any additional 
evidence was available.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist with respect to the claim for service 
connection for seborrheic keratosis and under the 
circumstances of this case, a second remand on this issue 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation prior 
to March 26, 2002 are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
(manifest at any time after exposure), thyroid cancer, breast 
cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts (manifest 6 months or more after 
exposure), non-malignant thyroid nodular disease, ovarian 
cancer and parathyroid adenoma.  38 C.F.R. § 3.311(b) 
(emphasis added).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from August 1945 to December 1948.  Historical 
records confirm that he was present at Operation CROSSROADS, 
a U.S. nuclear test series conducted at Bikini Atoll, the 
Marshall Islands, in 1946.  A letter from the Defense Threat 
Reduction Agency dated in March 2002 confirms his 
participation in that nuclear test series.  That agency also 
reported an external radiation dose for the veteran of 0.6 
rem gamma and 0.000 neutron.  The internal dose was 0.0 (less 
than 0.01) rem.  The skin dose was noted as 8.1 rem.

Seborrheic keratosis was not noted in the veteran's service 
medical records or for many years following his separation 
from service in 1948.  The first diagnosis of seborrheic 
keratosis in the record was in May 1994.  This was a lesion 
on the infraorbital region.  

A June 1994 opinion by C.M.L., DDS, a dentist who treated the 
veteran noted that he had facial lesions diagnosed as 
seborrheic keratosis (as well as basal cell carcinoma and 
actinic keratosis), with a history of significant radiation 
exposure.  Dr. L. stated that radiation exposure during 
service "certainly could be a contributing factor to the 
fact that he now has had a rash of new appearing lesions on 
the face, head and neck area, and on his extremities, all of 
which were exposed to radiation."

A July 1995 statement from W.A.M., DMD, an oral surgeon, also 
noted that the veteran had diagnoses of basal cell carcinoma, 
actinic keratosis and seborrheic keratosis, and that exposure 
to radiation during service "could be a contributing factor 
to his current medical cutaneous lesions and cancers."  

Private medical records from A.G.S., D.O., dated in February 
and March 1999 noted the presence of seborrheic keratosis.  
Dr. S. described actinic keratosis as possibly related to 
radiation exposure, but he made no such statement with 
respect to seborrheic keratosis.

A VA examination in September 1999 did not note the presence 
of seborrheic keratosis.  

Seborrheic keratosis is not among the diseases for which 
service connection may be granted on a presumptive basis 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Further, it is not among the recognized radiogenic diseases, 
which if present, warrant claims development under 38 C.F.R. 
§ 3.311.  

However, as the veteran has submitted medical evidence 
suggesting that his seborrheic keratosis is a radiogenic 
disease, i.e., a disease that may be induced by ionizing 
radiation, or that the condition is otherwise related to 
service, VA was required to refer the claim to the Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  

The Under Secretary for Benefits obtained an opinion dated in 
April 2002 from VA's Chief Public Health and Environmental 
Hazards Officer, with consideration of the most recent (March 
2002) radiation dose assessment of the veteran.  That opinion 
stated that "heredity and old age are the major etiologic 
factors for the development of seborrheic keratosis and 
radiation is not cited as a risk factor (Sauer, Manual of 
Skin Diseases, 1991, page 310)."  The opinion went on to 
state that it was unlikely that seborrheic keratoses could be 
attributed to exposure to ionizing radiation in service.  

The preponderance of the evidence is against a finding that 
seborrheic keratosis was manifested in service or for many 
years following separation therefrom.  In reaching this 
conclusion, the absence of pertinent findings in the service 
medical records weighs heavily against the claim, as does the 
absence of medical records relating to the claimed condition 
for more than 40 years after service.  Most importantly, the 
VA Chief Public Health and Environmental Hazards Officer 
opined that heredity and old age are the most likely 
etiological factors for the development of seborrheic 
keratoses, and that radiation exposure is not a known risk 
factor.  This opinion outweighs the equivocal statements of 
Drs. L. and M. that radiation exposure could be a 
contributing factor in the development of the veteran's basal 
cell carcinoma and other skin lesions.  In this regard, the 
Board notes that Drs. L. and M. do not specifically link 
radiation exposure to seborrheic keratosis.  Rather, their 
statements refer more generally to the veteran's skin 
conditions, which also include those for which service 
connection has already been granted, namely actinic keratosis 
and pre-cancerous lesions of the face, neck, back, trunk, 
arms, legs, and right foot, as well as multiple excisions of 
basal cell carcinoma lesions.

Although the veteran contends that he has seborrheic 
keratosis due to exposure to ionizing radiation during his 
participation in Operation CROSSROADS in service, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In summary, the medical evidence does not demonstrate that 
seborrheic keratosis is a disorder recognized by the VA as 
etiologically related to exposure to ionizing radiation.  
Additionally, while the veteran has submitted medical 
opinions at least raising the suggestion that this 
disability, those opinions are outweighed by the expert 
findings of the Chief Public Health and Environmental Hazards 
Officer.  

The preponderance of the evidence is against the veteran's 
claim.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the- doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for seborrheic keratosis, as a result of 
exposure to ionizing radiation, is denied.




REMAND

As noted above, a revised radiation dose assessment dated in 
March 2002 is now of record.  The August 2001 opinion of the 
Chief Public Health and Environmental Hazards Officer that 
addressed the veteran's claims pertaining to service 
connection for a liver disorder, including hepatitis C, 
coronary artery disease, anemia, pancytopenia, and 
myelodysplasia, all as a result of exposure to ionizing 
radiation, was based on an earlier radiation dose assessment.

In light of the above, the Board is of the opinion that the 
case must be REMANDED to the RO for the following:

1.  The RO should forward the veteran's 
case to the VA Undersecretary for Benefits 
for appropriate action under 38 C.F.R. § 
3.311(c), to include an opinion from the 
VA Undersecretary for Health as to 
whether, based on the March 2002 radiation 
dose assessment, it is more likely, less 
likely or as likely as not that the 
veteran's liver disorder, including 
hepatitis C, coronary artery disease, 
anemia, pancytopenia, and myelodysplasia, 
were caused by radiation exposure in 
service.

2.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any claim 
remains denied, the RO should provide the 
veteran and his representative a 
Supplemental Statement of the Case (SSOC) 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



